Citation Nr: 0932860	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  01-06 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
suboccipital craniectomy.

2.  Entitlement to service connection for the residuals of a 
right clavicle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 decision by the RO.  In September 
2004 and April 2007, the Board remanded the case for 
additional development.

The Board's present decision is limited to the matter of the 
Veteran's entitlement to service connection for the residuals 
of a right clavicle fracture.  For the reasons set forth 
below, the matter of his entitlement to service connection 
for the residuals of a suboccipital craniectomy is again 
being REMANDED.
.

FINDING OF FACT

The Veteran says that he experiences pain when he raises his 
hands above his head; no credible, competent evidence has 
been received to show that his complaints may be associated 
with a right clavicle fracture sustained in service.


CONCLUSION OF LAW

The Veteran does not have a disability that was incurred or 
aggravated as a result of a right clavicle fracture in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for 
residuals of a right clavicle fracture.  He contends that he 
fractured his clavicle on two occasions during service; the 
first time around December 1981 or January 1982.  He says 
that it hurts when he raises his hands above his head.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the claim that is 
currently being adjudicated.  By way of VCAA notice letters 
sent to the Veteran in August 2003, November 2004, and May 
2007, the AOJ informed the Veteran of the information and 
evidence required to substantiate his claim and of his and 
VA's respective duties for obtaining the information and 
evidence.  He was also informed of the manner in which 
ratings and effective dates are assigned for awards of 
disability benefits.  Although the required notice was not 
provided until after the claim was initially adjudicated, the 
claim was subsequently re-adjudicated in an April 2009 
supplemental statement of the case (SSOC), thereby correcting 
any defect in the timing of the notice.  See, e.g., Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  
Under applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim that is 
currently being adjudicated.  Reports of the Veteran's post-
service VA and private medical treatment have been obtained, 
as have all available records from the Social Security 
Administration.

VA has been unable to obtain records of the Veteran's 
reported in-service treatment at the Silas B. Hays Community 
Hospital in December 1981 or January 1982.  Multiple attempts 
have been made to procure those records, together with any 
other additional service treatment records that might exist.  
The most recent reports from the service department (Madigan 
Army Medical Center) and the National Personnel Records 
Center, dated in April and November 2008, respectively, 
indicate that no additional records can be found.  Under the 
circumstances, it is the Board's conclusion that further 
efforts to obtain the records would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2008).

The Board acknowledges that the Veteran has not been afforded 
a VA examination and/or opinion in connection with the claim 
that is currently being adjudicated. However, the record on 
appeal is completely devoid of any credible, competent 
evidence to show that any of his current complaints may in 
any way be associated with an in-service right clavicle 
fracture.  See discussion, Part II, infra.  Under the 
circumstances, no VA examination and/or opinion is necessary, 
even taking into account VA's heightened duties in cases 
where service records have been lost or misplaced.  See, 
e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding, 
in part, that an examination may be required under the 
provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal 
contains medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
Accordingly, and because the Veteran has not adequately 
identified and/or provided releases for any other evidence 
that exists and can be procured, no further development 
action is necessary.

II.  The Merits of the Appeal

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).

In the present case, the record shows that the Veteran 
reported a history of right clavicle fracture when he was 
examined for service separation in August 1985.  The date of 
the fracture was not recorded.  He reported that he was in 
good health, with no current medications.  On examination, 
his upper extremities were found to be normal.

In January 1986, the Veteran was evaluated at Braintree 
Hospital following a closed head injury and craniectomy in 
October 1985.  He was found to have bilateral ataxia as a 
result of the head injury.  Subsequent records reflect 
various neurological findings attributable to the same cause.

In June 1997, the Veteran filed a claim for service 
connection for contusions of the hand.  He made no mention of 
a clavicle fracture.  On VA general medical examination in 
July 1997, no right arm or shoulder deficits were noted.  He 
had a full range of motion in all joints, with no crepitus, 
tenderness, or swelling.  Motor strength was noted to be 5+ 
and deep tendon reflexes were +2.  In March 1998, he 
displayed full active range of motion and normal strength 
throughout the right upper extremity.  A consultative 
examination report prepared for the Massachusetts 
Rehabilitation Commission, dated in February 2001, shows that 
his upper extremities exhibited normal muscular bulk, tone, 
and strength.

Following a thorough review of the record in this case, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for residuals of a 
right clavicle fracture.  As noted above, it is not entirely 
clear from the report of his separation examination whether 
he sustained a right clavicle fracture during service.  
However, even assuming that he did, service connection cannot 
be granted on the basis of current evidence.  The record is 
completely devoid of any medical opinion evidence to show 
that his current complaints can in any way be associated with 
a right clavicle fracture, whether during service or 
otherwise, and the normal findings contained in the report of 
his separation examination and post-service medical reports 
belie any implicit allegations of continuity of 
symptomatology.

Although the Veteran may believe that his current 
difficulties can be attributed to a prior in-service clavicle 
fracture, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical etiology.  As a result, his opinion on 
those matters cannot be afforded any probative weight.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer opinions that require 
medical knowledge).  Given the absence of credible, competent 
evidence tending to show that the Veteran's current 
complaints "may be associated" with a clavicle fracture in 
service, it is the Board's conclusion that the claim for 
service connection for residuals of a right clavicle fracture 
must be denied.


ORDER

Service connection for the residuals of a right clavicle 
fracture is denied.




REMAND

When this case was remanded in April 2007, the Board 
requested, among other things, that the Veteran be scheduled 
for an examination of his brain.  After reviewing the claims 
file, examining the Veteran, and conducting any indicated 
testing, the examiner was to offer an opinion as to whether 
it was at least as likely as not that the hemorrhage for 
which the Veteran was treated in October 1985 preceded (i.e., 
was the cause of) his fall and subsequent head injury, or was 
more likely the result of the fall.  A complete rationale was 
to be provided.  Thereafter, the AOJ was to take adjudicatory 
action on the Veteran's claim.  If the benefit sought 
remained denied, the AOJ was to issue an SSOC to the Veteran 
and his representative that contained, among other things, a 
citation to, and summary of, 38 C.F.R. §§ 3.307 and 3.309.

Unfortunately, the requested development has not been 
completed.  The record shows that the Veteran was afforded a 
VA examination in February 2009.  The record also shows that 
an opinion was provided.  In offering a rationale for the 
opinion, the examiner relied heavily on the factual predicate 
that an aneurysm was identified at the time of the incident 
in 1985, and that it was clipped on an emergent basis.

The record on appeal does include some reports that contain 
information to that effect.  A consultative examination 
report prepared for the Massachusetts Rehabilitation 
Commission, dated in February 2001, for example, states that 
the Veteran "underwent emergency clipping of an aneurysm [in 
1985] . . . ."  Likewise, a VA clinical record, dated in 
January 1998, includes in the Veteran's "problem list" an 
"aneurysm of brain [status post] clipping."

Notably, however, the records contemporaneous with the 
incident in 1985 do not appear to support that history.  The 
October 1985 operative report shows that the postoperative 
diagnosis was "[e]pidural, subdural, and intracerebellar 
hematoma, left."  Neither that report, nor the associated 
clinical records, contains any reference to an aneurysm or 
the emergent clipping of a vessel.  Thus, because it appears 
that the examiner relied on an inaccurate factual predicate 
in arriving at his conclusions, his report is not adequate 
for purposes of adjudication.  In addition, the SSOC 
thereafter issued in April 2009 contains no citation to, or 
summary of, 38 C.F.R. §§ 3.307 or 3.309.

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given the Court's holdings on the 
matter, and the fact that the development sought in this case 
has not been fully completed, the Board has no choice but to 
return this matter to the AOJ.  A remand is required.  
38 C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Return the claims file to the VA 
examiner who previously evaluated the 
Veteran in February 2009.  The examiner 
should be asked to again review the claims 
file, to include the operative report from 
October 1985 and the clinical records 
contemporaneous with that report.  The 
examiner should prepare a supplemental 
report indicating whether the records 
contemporaneous with the incident in 1985 
support the conclusion that an aneurysm was 
then identified and/or clipped on an 
emergent basis.  If the examiner concludes 
that the evidence does not support such a 
conclusion, the examiner should indicate the 
extent to which, if any, that fact impacts 
on his prior opinion as to whether it is at 
least as likely as not (i.e., whether it is 
50 percent or more probable) that the 
hemorrhage for which the Veteran was treated 
in October 1985 preceded (i.e., was the 
cause of) his fall and subsequent head 
injury, or was more likely the result of the 
fall.  In so doing, the examiner should 
again discuss and comment upon the 
significance, if any, of the Veteran's 
report that he experienced dizziness 
immediately prior to the fall, and the 
statement in the report of a December 13, 
1985 neurology evaluation at Braintree 
Hospital to the effect that the "[o]perative 
note is compatible with a purely traumatic 
lesion with posterior fossa hemorrhage."  If 
the examiner who previously evaluated the 
Veteran is unavailable, schedule the Veteran 
for an examination by another examiner for 
purposes of obtaining the necessary 
information.  If the Veteran does not report 
for the new examination, the requested 
opinion(s) should nevertheless be provided, 
based on a review of the available evidence.  
A complete rationale for all opinions should 
be provided.

2.  Thereafter, take adjudicatory action on 
the Veteran's claim for service connection 
for the residuals of a suboccipital 
craniectomy.  In so doing, consider whether 
the Veteran's brain hemorrhage should be 
service connected on a presumptive basis, 
pursuant to the provisions of 38 C.F.R. 
§§ 3.307 and 3.309.  If the benefit sought 
remains denied, furnish an SSOC to the 
Veteran and his representative.  The SSOC 
should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§§ 3.307 and 3.309.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


